Title: From Thomas Jefferson to Julian Ursin Niemcewicz, 29 June 1801
From: Jefferson, Thomas
To: Niemcewicz, Julian Ursin


               
                  Dear Sir
                  Washington June 29. 1801.
               
               Your favor of the 16th. is just recieved. I shall be at Monticello during the months of Aug. & Sep. which I believe comprehend the [seeding] time of the Polygala Seneca, in which case I will endeavor to have some saved. I know however it is become extremely rare. lest my efforts should fail, I may mention that in that event Bartram could furnish either the plants or [seeds].—I recieved from mr Littlepage a letter dated in the winter & assuring me he should come [home] early in the spring. He was then at Altona. accept my sincere and affectionate esteem.
               
                  
                     Th: Jefferson
                  
               
            